UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 1, 2014 BRAZIL MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 333-180624 39-2078861 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 155 North Lake Avenue Suite 800 Pasadena, CA 91101 (Address of principal executive offices, including zip code) (213)590-2500 (Registrant’s telephone number, including area code) N/A (Former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) CAUTIONARY DEBENTURE REGARDING FORWARD-LOOKING STATEMENTS Our disclosure and analysis in this Current Report on Form 8-K contains some forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates" and similar expressions are forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, they are subject to several risks and uncertainties. Investors are cautioned that our forward-looking statements are not guarantees of future performance and the actual results or developments may differ materially from the expectations expressed in the forward-looking statements. As for the forward-looking statements that relate to future financial results and other projections, actual results will be different due to the inherent uncertainty of estimates, forecasts and projections and may be better or worse than projected. Given these uncertainties, you should not place any reliance on these forward-looking statements. These forward-looking statements also represent our estimates and assumptions only as of the date that they were made. We expressly disclaim a duty to provide updates to these forward-looking statements, and the estimates and assumptions associated with them, after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. You are advised to consult any additional disclosures we make in our reports on Form 10-K, Form 10-Q, Form 8-K, or their successors.Other factors besides those discussed in this Current Report could also adversely affect us. Item 2.01 Completion of Acquisition or Disposition of Assets. On October 1, 2014 the Company’s 99.99% subsidiary, BMIX Participações Ltda. (“BMIX Subsidiary”), received title in Brazil to an additional 13.11% equity interest in Mineração Duas Barras Ltda., a Brazilian company (“MDB”), purchased for $200,000 in cash and 2,142,857 shares of the Company’s restricted stock. Giving effect to the acquisition, the BMIX Subsidiary owns title free and clear to 99.99% of MDB, and the remainder 0.01% is owned by an affiliated entity as Brazil requires a minimum of two shareholders per company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRAZIL MINERALS, INC. Dated:October 6, 2014 By: /s/ Marc Fogassa Name: Marc Fogassa Title: Chief Executive Officer
